Citation Nr: 0901601	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967, to include service in country in Vietnam from May 1966 
to August 1966.  The veteran died in September 2000; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.


FINDINGS OF FACT

1.  No complex or controversial medical question is presented 
in this appeal.

2.  The veteran died in September 2000 as a result of 
metastatic rectal cancer.

3.  At the time of the veteran's death, service connection 
was in effect for no disability.

4.  Rectal cancer was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and there is no competent evidence suggesting the 
condition was etiologically related to service, to include 
any exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2008).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a March 2008 letter, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection for the 
cause of the veteran's death, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). The March 2008 letter 
also advised the appellant of the evidence needed to 
establish an effective date.  A July 2003 letter provided 
information regarding establishing a claim for Dependency and 
Indemnity Compensation.  The claim was last readjudicated in 
October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, and the death certificate.  Although the appellant 
submitted a response to the October 2008 supplemental 
statement of the case that indicated she had additional 
evidence to submit and would submit such evidence within 30 
days, she did not submit any additional evidence.  Therefore, 
the Board concludes that the appellant has no additional 
argument or evidence to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the appellant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war and a malignant tumor becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008). 

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; 
(2) the increased risk of disease among individuals exposed 
to herbicides during service in the Republic of Vietnam 
during the Vietnam Era; and (3) whether there is a plausible 
biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.

Moreover, as required by the statute and agreement, the NAS 
submits a report to the Secretary every two years regarding 
the results of their review and summarization of the medical 
literature.  Based on the results of that review, the 
Secretary then determines, based on sound medical and 
scientific evidence, whether a positive association exists 
between exposure to Agent Orange and a disease.  A positive 
association will be found to exist if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  The Secretary then 
publishes regulations establishing presumptive service 
connection for that disease. If the Secretary determines that 
a presumption of service connection is not warranted, he 
publishes a notice of that determination, including an 
explanation of the scientific basis for that determination.  
The Secretary's determination must be based on consideration 
of the NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003); see also Health Outcomes Not Associated With 
Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 
12, 2007).  The United States Court of Appeals for the 
Federal Circuit has held, however, that a claimant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant claims that service connection is warranted for 
the cause of the veteran's death.  The veteran served on 
active duty from June 1963 to June 1967, to include service 
in country in Vietnam from May 1966 to August 1966.  He died 
in September 2000 of metastatic rectal cancer.  The terminal 
treatment records from Robert Woods Johnson Hospital indicate 
that he was admitted with complaints of nausea and vomiting, 
increasing jaundice and edema, and increasing bloody output 
from his colostomy.  He also complained of constant 
nonradiating mild upper quadrant abdominal pain.  It was 
noted that the veteran had a history of colorectal cancer.

Service treatment records are negative for colorectal cancer 
or any chronic gastrointestinal disorder.  There is no 
medical evidence suggesting the presence of such carcinoma 
until many years following service.  In this regard, the 
terminal treatment records indicate that the veteran 
underwent a colectomy with colostomy in 1996, more than 25 
years after his discharge from service.  

The appellant has submitted no other evidence concerning the 
veteran's treatment for cancer, or any information regarding 
a relationship between colorectal cancer and herbicide 
exposure, despite the request to do so in the March 2008 
letter.  As such, there is no medical opinion in the record 
which suggests a link between the veteran's cancer and 
military service, to include herbicide exposure therein.  In 
addition, there is no indication in the evidence that the 
primary site of the veteran's cancer arose anywhere other 
than the veteran's colon or rectum.  In this regard, the 
medical evidence reflects no history or presence of cancer in 
a different site.

Moreover, in the most recent study, NAS concluded that there 
was no new evidence to change the previous determination that 
there is limited or suggestive evidence of no association 
between exposure to herbicides and gastrointestinal tract 
cancer.  See Health Outcomes Not Associated With Exposure to 
Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007) 
(emphasis added).  Put another way, NAS found the evidence 
was consistent in failing to show a positive association 
between gastrointestinal tumors including colorectal tumors 
and any magnitude of exposure to herbicides.

In sum, the Board concludes that the preponderance of the 
evidence is against the claim because the medical evidence 
shows that the veteran's colorectal cancer was initially 
diagnosed around 25 years after his discharge from service, 
there is no medical evidence suggesting that the carcinoma 
was present within one year of the veteran's discharge from 
service, and there is no competent evidence suggesting a 
nexus between the colorectal cancer and the veteran's 
military service, to include exposure to herbicides therein.  
Thus, service connection for the cause of the veteran's death 
is denied.

As a final matter, the Board has considered the appellant's 
representative's request that an independent medical expert 
(IME) opinion be obtained, but has determined that no such 
opinion is required in this case.  In this regard, the Board 
notes that it is authorized to obtain an advisory medical 
opinion from an independent medical expert when, in the 
Board's opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2007).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  The Board is of the opinion that the 
evidence of record is adequate for adjudication purposes, and 
that the case does not present the medical complexity or 
controversy that would require an IME opinion.  In this 
regard, the NAS has reviewed multiple scientific studies over 
the years and finds that the evidence tends to show no 
relationship between herbicide exposure and colorectal cancer 
or other gastrointestinal cancer.  Such a finding is highly 
probative of the issue at hand.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


